SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:Oppenheimer Global Real Estate Fund Address of Principal Business Office (No. & Street, City, State, Zip Code): 6803 South Tucson Way, Centennial, Colorado 80112-3924 Telephone Number (including area code):303-768-3200 Name and address of agent for service of process: Arthur S. Gabinet, Esq. Executive Vice President & General Counsel OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street, 11th Floor New York, New York10281-1008 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YesXNo Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of New York and State of New York on the 21st day of November, 2012. Oppenheimer Global Real Estate Fund By: /s/ Taylor V. Edwards Taylor V. Edwards Secretary Attest: By: /s/ Edward Gizzi Edward Gizzi Assistant Secretary
